DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated December 10, 2020 in which claims 1, 4, and 14 have been amended.  Therefore, claims 1-2, 4, 8-9, 11, 14-15, 17, and 20 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 8-9, 11, 14-15, 17, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea of observing, evaluating, and generating an opinion, which is a Mental Process.  Also, these claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

AS TO CLAIM 1:

Claim 1 recites the limitations of:
a memory having instructions stored thereon, and a processor configured to read the instructions to:
receive at least one computer-readable transaction record generated in response to a purchase of goods;
extract transaction data from the at least one transaction record and store the transaction data in a transaction database;
extract at least one customer identity from the at least one transaction record and store the at least one customer identity in a customer identity database, wherein the transaction data extracted from the at least one transaction record is associated with the at least one customer identity;
identify a plurality of related customer identities that are stored in the customer database;
retrieve one or more linkage rules based on a use case of the system, wherein the one or more linkage rules link customer identities;
apply the one or more linkage rules to each of the identified plurality of related customer identities, comprising:
generating edge data identifying pairs of the plurality of customer identities based on a connection type between the customer identities of each pair; 
generating, for each of the plurality of customer identities, node data identifying a customer identity type based on corresponding transaction data;

applying the one or more linkage rules to each customer identity in the graph and discarding each customer identity that does not meet the one or more linkage rules to obtain matching information; and 
transmit the matching information to an online ordering system.
THE LIMITATIONS OF:
receiving at least one transaction record generated in response to a purchase of goods;
extracting transaction data from the at least one transaction record and store the transaction data;
extracting at least one customer identity from the at least one transaction record and store the at least one customer identity, wherein the transaction data extracted from the at least one transaction record is associated with the at least one customer identity;
identifying a plurality of related customer identities that are stored;
retrieving one or more linkage rules based on a use case of the system, wherein the one or more linkage rules link customer identities;
applying the one or more linkage rules to each of the identified plurality of related customer identities, comprising:
identifying pairs of the plurality of customer identities based on a connection type between the customer identities of each pair; 
for each of the plurality of customer identities, identifying a customer identity type based on corresponding transaction data;

applying the one or more linkage rules to each customer identity in the graph and discarding each customer identity that does not meet the one or more linkage rules to obtain matching information; and 
transmitting the matching information; together describe the abstract idea of observing, evaluating, and generating an opinion and correspond to a Mental Process (observation, evaluation, judgment, and opinion).  Nothing in the claim elements preclude the steps from practically being a mental process.  For example, the acts of “receiving”, “extracting”, “identifying”, “determining”, and “generating”, in the context of this claim, encompass collecting, analyzing, and displaying data for the purpose of generating an opinion.  Other than reciting a “processor” and “database”, nothing in the claim elements preclude the steps from practically being a Mental Process.  For example, but for the “processor” and “database” language; the acts of “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” encompass collecting and analyzing data for the completion of an opinion or judgment.  More specifically, the mental process in this application relates to the observation, analysis, and generating an opinion related to linking customer identities based upon transaction history.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as an observation, evaluation, or opinion, then it falls within the Mental Process grouping of abstract ideas.
The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of using a “processor” and “database” to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” steps.  The “processor” and “database”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements in the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a 
Claims 8 and 14 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2, 4, 9, 11, 15, 17, and 20 further define the abstract idea that is present in their respective independent claims, 1, 8, and 14, thus, they correspond to a Mental Process and also a Method of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2, 4, 9, 11, 15, 17, and 20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-2, 4, 8-9, 11, 14-15, 17, and 20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Anglum, U.S. Patent Application Publication Number 2007/0219852; in view of Routson, U.S. Patent Application Publication Number 2007/0192122; and in view of Keronen, U.S. Patent Application Publication Number 2014/0122272; Daniel, U.S. Patent Publication Application 2016/0283936.
As per claim 1, 
Anglum explicitly teaches:  
	a memory having instructions stored thereon, and a processor configured to read the instructions to:  receive at least one computer-readable transaction record generated in response to a purchase of goods; (Anglum at Fig. 1 and paras. 21-23 and 29-31)

extract at least one customer identity from the at least one transaction record and store the at least one customer identity in a customer identity database, wherein the transaction data extracted from the at least one transaction record is associated with the at least one customer identity; (Anglum at Fig. 2 and paras. 25-32)
identify a plurality of related customer identities that are stored in the customer database; (Anglum at Fig. 2 and paras. 29-34)

Anglum does not explicitly teach, however, Routson does explicitly teach:  
	retrieve one or more linkage rules based on a use case of the system, wherein the one or more linkage rules link customer identities; (Routson 20070192122 at paras. 50-56)
apply the one or more linkage rules to each of the identified plurality of related customer identities, comprising: (Routson 20070192122 at paras. 50-56
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglum and Routson to provide a system to ensure that all customer accounts are correctly linked to the appropriate customers who own the accounts, without any erroneous linkages.  (Routson at Abstract and paras. 63-65)

Anglum and Routson do not explicitly teach, however, Keronen does explicitly teach:  

transmit the matching information to an online ordering system. (Keronen at paras. 54-56) ("Once the consumer has selected a service, the service is executed by an Application Manager component of the platform, see, for example, FIGS. 9 and 10. Alternatively, in certain embodiments, another application that is a container for the selected application may perform the duties of an Application Manager.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglum, Routson, and Keronen to provide a method to associate customer identities with a barcode, RFID, bCODE or other physical or electronic token (linkage code). (Keronen at Abstract and paras. 10-18)

Anglum, Routson, and Keronen do not explicitly teach, however, Daniel does explicitly teach:  
generating edge data identifying pairs of the plurality of customer identities based on a connection type between the customer identities of each pair; (Daniel 20160283936 at Fig. 8 and paras. 53-55 and 71-73) ("Furthermore, as mentioned above, and as illustrated in FIG. 1, the communication manager 118 also includes a data storage 126. As shown, the data storage 126 includes user data 128, merchant data 130, token data 132, communication data 134, node data 136, and edge data 138. In one or more embodiments, the user data 128 is representative of user information, 
generating, for each of the plurality of customer identities, node data identifying a customer identity type based on corresponding transaction data; (Daniel 20160283936 at Fig. 8 and paras. 53-55 and 71-73)
generating a graph based on the edge data for the related pairs of customer identities and the node data for the plurality of customer identities; and (Daniel 20160283936 at Fig. 8 and paras. 53-55 and 71-73)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglum, Routson, Keronen, and Daniel to provide for allowing a user and a merchant to communicate in real-time via a social networking system such that the identity of the user obfuscated from the merchant, thereby protecting the user's identity.  (Daniel at Abstract and paras. 3-11)

Claims 8 and 14 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 2, 9, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Anglum, U.S. Patent Application Publication Number 2007/0219852; in view of Routson, U.S. Patent Application Publication Number 2007/0192122; and in view of Keronen, U.S. Patent Application Publication Number 2014/0122272; in view of Daniel, U.S. Patent Publication Application 2016/0283936; and in view of Lakshmanan, U.S. Patent Application Publication Number 2015/0310431.
As per claim 2, 
Anglum explicitly teaches:  
extract payment information from the transaction record; "(Anglum at paras. 24-33)

Lakshmanan explicitly teaches:  
apply a secure hash algorithm to the payment information to generate a secure token, wherein the secure token is a customer identity among the at least one customer identities.  (Lakshmanan 20150310431 at paras. 22-25 and 30-33) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglum, Routson, Keronen, Daniel, and Lakshmanan to provide a secure means for the customer to make payments via a credit or debit card at both brick-and-mortar and online merchants, without being forced to entrust their sensitive financial information to a merchant or exposing themselves to the security vulnerabilities intrinsic to storing the financial information on the cloud..  (Lakshmanan at Abstract and para. 10)
Claims 9 and 15 are substantially similar to claim 2, thus, they are rejected on similar grounds.

Claims 4, 11, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Anglum, U.S. Patent Application Publication Number 2007/0219852; in view of Routson, U.S. Patent Application Publication Number 2007/0192122; and in view of Keronen, U.S. Patent Application Publication Number 2014/0122272; in view of Daniel, U.S. Patent Publication Application 2016/0283936; and in view of Faulkner, U.S. Patent Application Publication Number 2019/0089711.
As per claim 4, 
Faulkner explicitly teaches: 
a predefined set of attributes criteria for customer identities; and (Faulkner at paras. 27-30) 
a predefined set of customer identity link criteria for customer identities.  (Faulkner at paras. 69-71)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglum, Routson, Keronen, Daniel, and Faulkner to provide enhanced tracking of related and known attributes and/or online activities connected with a digital identity of an entity.  (Faulkner at Abstract)
As per claim 20, 
Faulkner explicitly teaches:  

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglum, Routson, Keronen, Daniel, and Faulkner to provide enhanced tracking of related and known attributes and/or online activities connected with a digital identity of an entity.  (Faulkner at Abstract)
Claims 11 and 17 are substantially similar to claim 4, thus, they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on December 10, 2020 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-2, 4, 8-9, 11, 14-15, 17, and 20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
	Examiner disagrees, however, and notes that these claims describe the abstract idea of observing, evaluating, and generating an opinion, which is a Mental Process.  More specifically, the mental process in this application relates to the observation, analysis, and generating an opinion related to linking customer identities based upon transaction history.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as an observation, evaluation, or opinion, then it falls within the Mental Process grouping of abstract ideas.  

Applicant next argues that the claims are integrated into a practical application.  
Examiner disagrees, however, and notes that this judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of using a “processor” and “database” to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” steps.  The “processor” and “database”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements in the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
Additionally, Applicant argues that “the present claims "reflect an improvement in the functioning of a computer," e.g., by correlating previously unrelated data elements (customer identities) to provide a synchronized experience across multiple channels.”  

With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-2, 4, 8-9, 11, 14-15, 17, and 20, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHO KWONG/Primary Examiner, Art Unit 3693